DETAILED ACTION
The preliminary amendment filed 2/27/19 is entered. Claims 2, 5, 8, and 10-13 are amended. Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/22/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US-20150310806 in view of Hyeon, US- .
In regards to claim 1, Hu discloses a pixel driving circuit (Fig. 1A, pixel circuit) for driving a light emitting element (Fig. 1A, OLED), comprising: a first controller (Fig. 1A, T3) configured to provide a signal of a data signal terminal (Fig. 1A, Data) to a first node (Fig. 1A, N3) under the control of a first signal control terminal (Fig. 1A, CI3); a second controller (Fig. 1A, T1 and T2) configured to provide a signal of a first power source (Fig. 1A, Vdd) terminal to a fourth node (Fig. 1A, node between Tc and T1) under the control of a third signal control terminal (Fig. 1A, CI1), and to provide a signal of the fourth node (Fig. 1A, node between Tc and T1) to a second node (Fig. 1A, N1) under the control of a second signal control terminal (Fig. 1A, CI2); a third controller (Fig. 1A, T4) configured to provide a signal of a second power source terminal (Fig. 1A, CI2) to a third node (Fig. 1A, N2 and node between OLED and Tc) under the control of a fourth signal control terminal (Fig. 1A, CI4); an energy storage sub-circuit (Fig. 1A, C1) configured to store a potential difference between the first node (Fig. 1A, N3) and the second node (Fig. 1A, N1); and a driver (Fig. 1A, Tc) configured to transmit a driving current for driving the light emitting element (Fig. 1A, OLED) from a fourth node (Fig. 1A, node between Tc and T1) to the third node (Fig. 1A, N2 and node between OLED and Tc) under the control of the second node (Fig. 1A, N1).  
Hu does not disclose expressly the light emitting element is short circuited in a threshold detection stage.
Hyeon discloses expressly the light emitting element is short circuited in a threshold detection stage (Par. 0026 detecting a threshold voltage of a data line compared to a predetermined threshold voltage during a short circuit of a light emitting element).

Therefore, it would have been obvious to combine Hyeon with Hu to obtain the invention of claim 1.
In regards to claim 2, Hu and Hyeon, as combined above, disclose the first controller (Hu Fig. 1A, T3) comprises: a first switching transistor (Hu Fig. 1A, T3), and a gate electrode of the first switching transistor (Hu Fig. 1A, T3) is connected to the first signal control terminal (Hu Fig. 1A, CI3), a first electrode of the first switching transistor (Hu Fig. 1A, T3) is connected to the data signal terminal (Hu Fig. 1A, Data), and a second electrode of the first switching transistor (Hu Fig. 1A, T3) is connected to the first node (Hu Fig. 1A, N3).  
In regards to claim 3, Hu and Hyeon, as combined above, disclose the second controller (Hu Fig. 1A, T1 and T2) comprises: a second switching transistor (Hu Fig. 1A, T2) and a third switching transistor (Hu Fig. 1A, T1), a gate electrode of the second switching transistor (Hu Fig. 1A, T2) is connected to the second signal control terminal (Hu Fig. 1A, CI2), a first electrode of the second switching transistor (Hu Fig. 1A, T2) is connected to the second node (Hu Fig. 1A, N1), and -3-4825-4211-1369.1Atty. Dkt. No. 038873-1251 (IEE180079PUS)a second electrode of the second switching transistor (Hu Fig. 1A, T2) is connected to the fourth node (Hu Fig. 1A, node between Tc and T1), and a gate electrode of the third switching transistor (Hu Fig. 1A, T1) is connected to the third signal control terminal (Hu Fig. 1A, CI1), a first electrode of the third switching transistor (Hu Fig. 1A, T1) is connected to the first power source (Hu 
In regards to claim 4, Hu and Hyeon, as combined above, disclose the third controller (Hu Fig. 1A, T4) comprises: a fourth switching transistor (Hu Fig. 1A, T4), and a gate electrode of the fourth switching transistor (Hu Fig. 1A, T4) is connected to the fourth signal control terminal (Hu Fig. 1A, CI4), a first electrode of the fourth switching transistor (Hu Fig. 1A, T4) is connected to the third node (Hu Fig. 1A, N2 and node between OLED and Tc), and a second electrode of the fourth switching transistor (Hu Fig. 1A, T4) is connected to the second power source terminal (Hu Fig. 1A, CI2).  
In regards to claim 5, Hu and Hyeon, as combined above, disclose the energy storage sub-circuit (Hu Fig. 1A, C1) comprises: a capacitor (Hu Fig. 1A, C1), and one terminal of the capacitor (Hu Fig. 1A, C1) is connected to the first node (Hu Fig. 1A, N3), and the another terminal of the capacitor (Hu Fig. 1A, C1) is connected to the second node (Hu Fig. 1A, N1).  
In regards to claim 6, Hu and Hyeon, as combined above, disclose the driver (Hu Fig. 1A, Tc) comprises: a driving transistor (Hu Fig. 1A, Tc), and a gate electrode of the driving transistor (Hu Fig. 1A, Tc) is connected to the second node (Hu Fig. 1A, N1), a source electrode of the driving transistor (Hu Fig. 1A, Tc) is connected to the third node (Hu Fig. 1A, N2 and node between OLED and Tc), and a drain electrode of the driving transistor (Hu Fig. 1A, Tc) is connected to the fourth node (Hu Fig. 1A, node between Tc and T1).  
In regards to claim 7, Hu and Hyeon, as combined above, disclose the capacitor (Hu Fig. 1A, C1) is configured to adjust a potential of the second node (Hu Fig. 1A, N1) 
In regards to claim 8, Hu and Hyeon, as combined above, disclose the light emitting element is an organic light emitting diode (Hu Fig. 1A, OLED).  
In regards to claim 9, Hu and Hyeon, as combined above, disclose the first switching transistor (Hu Fig. 1A, T3), the second switching transistor (Hu Fig. 1A, T2), the third switching transistor (Hu Fig. 1A, T1), the fourth switching transistor (Hu Fig. 1A, T4), and the driving transistor (Hu Fig. 1A, Tc) are all N-type thin film transistors or P-type thin film transistors (Hu Fig. 1A, transistors are n or p type).  
In regards to claim 11, Hu and Hyeon, as combined above, disclose a display apparatus comprising the pixel driving circuit according to claim 1 (Hu Par. 0004 pixel circuit of an organic light emitting display device).  
In regards to claim 12, Hu and Hyeon, as combined above, disclose a pixel driving method for a pixel driving circuit according to claim 1, comprising: in a reset stage (Hu Fig. 1B, M1 initialization stage), the first controller (Hu Fig. 1A, T3) providing the signal of the data signal terminal (Hu Fig. 1A, Data) to the first node (Hu Fig. 1A, N3) under the control of the first signal control terminal (Hu Fig. 1A, CI3); the second controller providing the signal of the first power source (Hu Fig. 1A, Vdd) terminal to the fourth node (Hu Fig. 1A, node between Tc and T1) under the control of the third signal control terminal (Hu Fig. 1A, CI1), and providing the signal of the fourth node (Hu Fig. 1A, node between Tc and T1) to the second node (Hu Fig. 1A, N1) under the control of 
In regards to claim 13, Hu and Hyeon, as combined above, disclose the step of detecting the threshold voltage of the driver (Hu Fig. 1A, Tc) under the action of the energy storage sub-circuit (Hu Fig. 1A, C1) comprises: the energy storage sub-circuit (Hu Fig. 1A, C1) adjusts a potential of the second node (Hu Fig. 1A, N1) by discharging 
In regards to claim 14, Hu and Hyeon, as combined above, disclose in the threshold detection stage, the potential of the fourth node (Hu Fig. 1A, node between Tc and T1) is equal to the potential of the second node (Hu Fig. 1A, N1; Hu Fig. 1A and 1B as CI1, CI2, and CI3 is high during M2 the voltage at N1 and the node between Tc and T1 would be equal).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 10, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a pixel driving circuit, and specifically including wherein in a resetting stage, an input signal of the first signal control terminal, an input signal of the second signal control terminal, an input signal of the third signal control terminal, and an input signal of the fourth signal control terminal are all at a high level; in a threshold detection stage, the input signal of the first signal control terminal, the input signal of the second signal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/28/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622